Citation Nr: 1627085	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  10-45 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The claim is now under the jurisdiction of the RO located in Sioux Falls, South Dakota.

In June 2013, the Veteran testified at a Travel Board hearing before the under signed Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The Board remanded this matter in February 2014 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. Between May 27, 2010 and December 27, 2011, the Veteran was service-connected for the following disabilities: irritable bowel syndrome (IBS), rated 30 percent disabling; degenerative disc with protruding disc at L4-L5 (spine), rated 20 percent disabling; residuals of cold injuries to both feet, rated as 20 percent disabling for each foot; tinnitus, rated 10 percent disabling; and bilateral hearing loss and recurrent linea alba strain, both rated noncompensable; the combined rating for this period was 70 percent.  

2. As of December 27, 2011, the Veteran also had service connection for recurrent major depressive disorder with panic attacks, rated 30 percent disabling; the Veteran's combined disability rating since December 27, 2011 has been 80 percent.


3. The most competent, credible, and probative evidence of record demonstrates that the Veteran's service-connected disabilities, alone, are not of such nature and/or severity as to prevent him from securing or following any substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in June 2010 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim for a TDIU and of his and VA's respective duties for obtaining evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained VA treatment records and the Veteran provided personal statements and witness statements.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  He was also afforded VA medical examinations, discussed below.  The examination reports are adequate for rating purposes because the examiners provided detailed descriptions of the Veteran's symptoms for his service-connected disabilities.  The Board observes that while the VA examiners have addressed the impact of the Veteran's disabilities on employment, and in some cases provided opinions addressing employability, the Board is not bound by the examiners' findings.  Employability is a determination made by the adjudicator.  The adjudicator is charged with interpreting the competent and credible evidence of record as whole and reconciling such to accurately reflect the disability.  Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009); 38 C.F.R. § 4.2.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Briefly, in the May 2016 informal hearing presentation, the Veteran's representative indicated that VA examination reports from April 2014 had not been associated with the electronic claims file.  However, review of Virtual VA and VBMS shows that these examination reports were uploaded to both systems; notably, the file in VBMS was dated May 2014 instead of April 2014.  Regardless, all examination reports have been associated with the claims file.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Disabilities of one or both upper extremities, including the bilateral factor, will be considered as one disability, as will disabilities of common etiology.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his or her age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is VA's policy that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

The Board observes that between May 27, 2010 and December 27, 2011, the Veteran was service-connected for the following disabilities: irritable bowel syndrome (IBS), rated 30 percent disabling; degenerative disc with protruding disc at L4-L5 (spine), rated 20 percent disabling; residuals of cold injuries to both feet, rated as 20 percent disabling for each foot; tinnitus, rated 10 percent disabling; and bilateral hearing loss and recurrent linea alba strain, both rated noncompensable.  The combined rating for this period was 70 percent.  Since the combined disability rating for the feet with consideration of the bilateral factor was at least 40 percent disabling, the Veteran met the schedular criteria for consideration of a TDIU for this period.  As of December 27, 2011, the RO granted service connection for recurrent major depressive disorder with panic attacks, and rated the disability 30 percent disabling.  The Veteran's combined disability rating since December 27, 2011 has been 80 percent.

Unfortunately, at no time during the pendency of the appeal has a TDIU been warranted.  As discussed below, the evidence does not show that the Veteran's service-connected disabilities, with consideration of his level of education, special training, and previous work experience, render him unable to secure and follow a substantially gainful occupation.

Regarding the Veteran's employment history, he testified in June 2013 that prior to service he worked with his father doing carpentry work.  During service, he was trained to work on medical equipment, and after service, he used those skills to work in electrical maintenance.  Notably, he earned his Associate's degree in computers and went to Bible school; however, he did not earn his degree from bible school due to numerous unexcused absences from class.  He testified that he developed depression, anxiety and insomnia and fell behind in his school work.  Hearing Transcript at 13-14.  See also Letter from CBI, dated May 2013 (indicating the Veteran did not qualify for his diploma because he missed 124 out of 380 academic days without providing sufficient medical evidence to excuse his absences).

The evidence shows the Veteran worked full time performing maintenance tasks at C.J.F. from February 2007 until May 2009.  See VA Form 21-4192 from C.J.F, dated June 2010.  He subsequently found part-time employment working for a municipality ("Village").  He was scheduled to work 120 hours a month and was paid $1,800 per month.  His job duties included grading and maintaining streets, mowing and edging Village property, trimming trees, picking up debris, reading water meters, and other miscellaneous tasks associated with maintenance.  See June 2010 Affidavit from the Village Clerk (also the Veteran's wife).  As of May 2010, the Village had to hire an additional part-time employee to help the Veteran complete his tasks.  The Village Clerk stated that some weeks the Veteran worked only half of his required hours.  See VA Form 21-4192 from the Village Clerk dated July 2010; see also Minutes from the Village Board of Trustees, dated July 2010.  The Village Clerk indicated that as of August 1, 2010, the Veteran's hours were reduced to 20 hours a week with an hourly wage of $14.35.  See Letter dated September 27, 2010.  The Veteran lost this job at the end of 2010.  See VA examination, February 2011.

In June 2010, the Veteran submitted statements from a co-worker (C.B.), family member (J.D.), and his wife.  In his statement, C.B. indicated that the Veteran was the maintenance person for the Village and that in December 2009 the Veteran told him he was having difficulties performing some of his duties due to back pain.  He observed that when the Veteran's back pain worsened, his ability to work was hindered.  J.D. observed that the Veteran was not able to lift things, bend over easily, or sit for any length of time.  The Veteran's wife indicated that due to his health, the Veteran had to quit his full time job to find a part-time job with a flexible schedule.  He could not help with yardwork because he was unable to sit on a mower, maneuver a weed eater, or bend over to pick up items in the yard.  He could not sit in a vehicle for more than 15 to 20 minutes or stand in one place long enough to cook a meal without having extreme pain.

Throughout the pendency of the claim, the Veteran has had several VA examinations to determine the current severity of his service-connected disabilities and the impact of his disabilities, individually and collectively, on employment.  The overall consensus from the examiners is that the Veteran is not precluded from sedentary employment as long as the work environment does not expose the Veteran to cold weather, allows the Veteran flexibility to stand and move around when needed, and has reasonable access to bathrooms and a kitchen.  See VA examination reports with opinions dated June 2010, February 2012, April 2012, and April 2014.

The Board observes that the Veteran's primary argument is that he is unable to obtain and maintain substantially gainful employment due to his service-connected spine disability.  In his May 2010 informal claim for a TDIU, he indicated that he was unable to work full time due to back pain and was considered marginally employed.  In December 2011, he stated that he had not been employed in a year due to his back condition.  He reported flare-ups that lasted up to two weeks at a time.  During his June 2013 hearing before the Board, he testified that his last job involved operating heavy equipment for a municipality.  When he first took the job, he was working 30 hours per week.  However, he started to have muscle spasms in his back and he had to reduce his hours to 15 a week.  Ultimately he lost his job because he could not sit on a tractor that long.

VA examiners examined the Veteran, documented symptoms related to the service-connected spine disability, and provided opinions addressing the impact of his symptoms on his functional abilities, to include his ability to work.  During the June 2010 VA examination, the Veteran described having moderate weekly flare-ups.  Aggravating factors included prolonged sitting, standing, and walking; lifting 25 pounds or more; and twisting.  He could walk 1 to 3 miles but could not stand, walk, or sit for longer than 30 minutes.  He could forward flex his spine to 60 degrees with pain starting at 30 degrees.  Extension of the spine measured to 10 degrees with pain starting at 5 degrees.  Lateral flexion measured to 25 degrees, bilaterally, with pain starting at 15 degrees.  Additional measurements were not taken due to the Veteran's reports of pain.  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).

The examiner observed that the Veteran was able to flex at the waist and sit comfortably in the chair.  No additional limitation of motion was observed after repetitive use due to pain, fatigue, weakness, incoordination, or lack of endurance.  The examiner noted that the Veteran was working part-time at a self-paced job.  She documented the Veteran's report that his back pain prevented him from completing tasks on time and led him to reduce his hours.  He said he had four weeks of pay deducted due to his back pain interfering with work.  The examiner opined that his service-connected conditions impacted employment because his symptoms led to increased absenteeism.  She also found the Veteran was not able to participate in sports, fish, hunt, walk long distances, or drive longer than 1.5 hours.  He could engage in minimal exercise such as stretching and push-ups.  He could perform minimal chores but not yardwork, laundry, trash duty, or cooking.

During the February 2012 VA examination, the Veteran reported that he put himself on bedrest; it was not on doctor's orders.  He stayed in bed approximately 5 days in the past month due to back pain.  Flare-ups rated a 7 or 8 on the pain scale and were triggered by movement and prolonged sitting or standing.  Range of motion (ROM) testing showed forward flexion of the spine to 70 degrees with pain.  Extension measured to 25 degrees with pain.  Lateral flexion was to 25 degrees, bilaterally, with pain.  Rotation measured 30 degrees, bilaterally, without pain.  The examiner observed that the Veteran's gait was normal and he easily undressed and dressed during the examination.  He stood and maneuvered into supine position on the examination table unassisted, without cognitive evidence of pain, and sat back up without assistance or objective evidence of pain.  The examiner thought the Veteran did not put a full and true effort into his ROM testing and exhibited exaggerated pain behavior during ROM testing as compared to other patients with similar pathology.  The examiner noted that there was similar lack of completion of active range of motion of the spine during the June 2010 examination.  When asked to perform forward flexion, the Veteran would only do it if he was allowed to walk his hands down his thighs and accomplished it without cognitive evidence but with subjective report of pain.  The examiner did not observe any weakened movement, excess fatigability, instability of station, disturbance of locomotion, or observe that the Veteran had had incapacitating episodes in the last year.  In the opinion, the examiner stated that it was difficult to determine current functional impact due to the Veteran's exaggerated pain response.  However, jobs that required prolonged standing, bending, lifting, squatting or reaching would be limiting factors for this condition.  Sedentary employment, such as a desk job, would not be precluded if the Veteran has the flexibility to change position and take stretch breaks.

During the April 2012 VA examination, the Veteran reported that at the time of the February 2012 examination, his back was not hurting but that after the examination, he had to lay on the couch for a couple of days due to back spasms.  He noted that during another VA examination, his back hurt so much he could not complete testing.  He reported having spasms in his lower spine that were continuous for hours.  ROM testing showed similar measurements to past examinations.  The examiner noted additional limitations due to pain.  The examiner stated that the Veteran would be restricted from employment that would require prolonged walking, standing, driving, kneeling on the floor, squatting, or lifting or carrying greater than 10 pounds.  If sitting, he must be able to change positions at least every 15 minutes.  The examiner stated that the spine condition does not preclude him from sedentary work such as sitting at a desk and answering the telephone or doing paper work or computer work if allowed to take breaks and change positions.

In April 2014, the VA examiner found it less likely than not that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  With regards to the condition of the Veteran's spine, the examiner opined that the Veteran demonstrated a mild disability and that he may not be a candidate for heavy lifting or prolonged bending.

Regarding his mental health, the August 2012 VA examination report shows diagnoses of major depressive disorder with panic attacks and personality disorder.  The examiner noted that the Veteran's major depressive disorder existed prior to service and had been slightly aggravated by service.  The examiner found that the Veteran's depression was mild but that he had panic attacks once or twice per week.  Based on the Veteran's reported symptoms, the examiner found his disability resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  However, the examiner clarified that nearly all of the Veteran's occupational and social impairment was caused by his non-service-connected personality disorder and the baseline manifestations of his major depressive disorder.  Taking into account only the social and occupational impairment attributable to the aggravating effect of his service-connected medical conditions, the Veteran had occupational and social impairment due to mild or transient symptoms which decrease his work efficiency and ability to perform occupational tasks only during periods of significant stress.

A May 2013 letter from the Veteran's VA nurse states that from a mental health perspective, based on his panic attacks and daily chronic pain, which causes problems with mood, sleep, motivation, fatigue, and focus, sustained employment would be an issue for the Veteran as long as his symptoms persist. 

The April 2014 VA mental health examiner indicated that the Veteran's depressive disorder caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted that the Veteran presented in a manner that professionally peer-reviewed research would show is consistent with marked symptoms of exaggeration.  He provided an extreme response set to the vast majority of questions, yet his level of commitment for therapy is not existent.  The examiner noted that the Veteran's Global Assessment of Functioning (GAF) score was 69 in August 2013, which indicates mild symptoms.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The examiner concluded that his major depressive disorder remained essentially the same as in the past and would not prevent him from obtaining or maintaining either physical or sedentary gainful employment.  The Veteran's major depressive disorder would lead to intermittent periods of inability to perform occupational tasks with associated decrease in work efficiency.  He would be capable of performing jobs that involve stocking, loading, stacking and sorting.  He would be capable of positions such as clerking and administrative assistant duties.

Regarding his other disabilities, VA audiologists found that the Veteran's service-connected hearing loss and tinnitus have no significant effects on employment but may cause difficulty hearing and understanding direction at work.  See VA audiology examination report, June 2010 and April 2014.  The April 2014 examiner also noted the Veteran's background in computers and maintenance and stated that he should not be considered unemployable on the basis of his hearing loss.

At no time have treatment records shown or VA examiners found that the Veteran's residuals from cold injuries to his feet have prevented or substantially interfered with his ability to engage in substantially gainful employment.  At most, he would have to avoid working in cold weather.  See VA examination and opinion reports dated June 2010, April 2012, and April 2014.

Regarding IBS and linear alba pain, the Veteran described to VA examiners symptoms of pain, flare-ups, diarrhea, and constipation.  He also reported aggravating factors, to include changes in diet, sleep, activity, and travel.  The Veteran reported that flare-ups occurred up to 3 times per week, lasted all day, and affected his work.  See VA examination reports dated June 2010 and February 2011; see also Hearing Transcript, pages 8-9 (testifying that IBS impacted employment because some mornings he woke with diarrhea and could not drive to work).  The April 2012 VA examiner found employment requiring heavy lifting, bending, squatting, or kneeling might aggravate the gastrointestinal tract but that sedentary employment was not otherwise precluded.  The examiner found IBS does not preclude employment if Veteran is allowed to have sufficient access for restroom breaks as required, accommodations for food storage, and sufficient breaks to eat the specific diet he reports he follows for IBS.  Regarding the linea alba strain, the examiner found the condition did not impact the Veteran's ability to work as long as he is not required to stand for prolonged periods of time over 15 minutes and if he would have access to a quiet room so he can reposition his body to relieve symptoms.  If sitting, the Veteran must be able to change positions at least every 15 minutes.  The condition does not preclude him from sedentary work such as sitting at a desk and answering the telephone or doing paperwork or computer work if allowed to take breaks and change positions.

In April 2014, the VA examiner observed that the Veteran had not been treated for his IBS since 2008.  An x-ray report and computerized tomography (CT) scan in March 2014 showed the small and large bowels were normal.  Further, the condition did not require medication.  The examiner noted that March 2014 VA treatment records show inpatient treatment for C difficile colitis unrelated to service-connected conditions, but that prior to that time, no records of acute abdominal pain were found for several years.  The examiner noted that in November 2010, the Veteran reported that he had problems with IBS, primarily constipation, but that he treated his condition with laxatives.  Based on the present evaluation and review of the medical records, the examiner opined there would be no effect on employment due to the Veteran's complaints of constipation alternating with diarrhea.

During a March 2016 VA examination for IBS, the Veteran reported that at times he would need to be near a bathroom and would not be able to work due to bouts of diarrhea.  The examiner noted that he was volunteering as a missionary in Africa and that he avoided rich food when he traveled.

Based on the foregoing, the Board cannot find that individually or collectively, the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  The Board acknowledges the Veteran's reports of pain related to his back as well as symptoms of his other service-connected disabilities.  However, none of the VA examiners found that he is unable to engage in sedentary employment as long as he has the ability to move around as needed, use the restroom, and have access to a kitchen.

The Veteran testified that a VA provider found and noted in a May 2013 letter that sustained employment would be an issue as long as he has chronic unresolved pain that results in mood swings, sleep issues, and fatigue.  He said he was having difficulty getting up in the mornings.  His back had been bothering him a lot even without physical activity.  With his insomnia, he never felt asleep or awake and reported having anxiety almost daily.  See Hearing Transcript at 5.  However, after examining the Veteran and reviewing the claims file, to include the May 2013 letter the Veteran referenced during his testimony, the April 2014 VA examiner found the available evidence did not support a finding of chronic unresolved pain.

The Board does not doubt that the Veteran's service connected disabilities impact his employment opportunities; however, the severity of his symptoms has not been found to preclude sedentary employment.  He has a background in computers and maintenance type tasks and repairs, skills that lend to sedentary positions.  The VA examiners have found him capable of sedentary employment.  Thus, with consideration of his symptoms, his employment and education history, and the findings of the VA examiners, the Board finds that the Veteran is capable of engaging in substantially gainful sedentary employment. 

In sum, given his employment and education history, the Board is of the opinion that none of the Veteran's service-connected disabilities, individually or collectively, preclude him from obtaining and maintaining substantially gainful employment consistent with his education and past occupational experience.  

For the reasons discussed herein, the preponderance of the evidence is against the Veteran's claim, and a TDIU is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The appeal for TDIU is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


